Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed August 19, 2021. Claims 1, 9, 16-20, 22-23 and 25 are pending in the application. Claim 17 has been amended. Claims 1, 9, 16-20, 22-23 and 25 will presently be examined to the extent they read on the elected subject matter of record.
Priority
Due to the current amendment of claim 17 to cancel the limitation of “over more than one day” and cancellation of claims 21 and 24, all claims now have the effective filing date of June 11, 2015.  The effective filing date of claims 1, 9, 16-20, 22, 23, and 25 is June 11, 2015.
Status of the Claims
The rejection of claims 17-19, 21, and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn is withdrawn due to Applicant’s cancellation of the limitation of “over more than one day” from claim 17. 
The rejection of claims 1, 9, 16-20, 22-23, and 25 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoetensack et al. (US 4,011,332) in view of Scarborough et al. (WO 01/64643) and Koike et al. (US 5,288,726) is maintained.
The following rejections are reiterated.  They constitute the complete set of rejections presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 9, 16-20, 22-23, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schoetensack et al. (US 4,011,332) in view of Scarborough et al. (WO 01/64643) and Koike et al. (US 5,288,726). Schoetensack et al. cite by Applicant on the IDS dated 12/9/2016. 
Applicant’s invention

Applicant claims a method of combatting a rodent, the method comprising administering to the rodent a rodenticide comprising at least a factor Xa inhibitor and an antagonist of the ADP receptor P2Y12, as claimed. Applicant also claims a harmful rodent bait comprising at least a factor Xa inhibitor and an antagonists of the ADP receptor P2Y12, as claimed. Applicant claims the inhibitor of factor Xa comprises betrixaban and the antagonist of the ADP receptor P2Y12 comprises prasugrel. 


Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	
Schoetensack et al. teach a combination of a physiologically-active component which produces hemorrhagic gut and/or stomach lesions and a physiologically-active component which inhibits blood clotting, ingested by a rodent either concurrently or in either sequence, provides an effective rodenticide. Schoetensack et al. teach compositions are provided with two essential components: a) active substance which, upon ingestion (oral administration), inhibits blood clotting in or prolongs clotting time for mammals, e.g. rodents, such as rats and mice, and b) active substance which produces hemorrhagic lesions in the alimentary canal, e.g. the stomach and/or gut, of mammals, particularly rodents, by which it has been ingested (col. 2, lines 65-67-col. 3, lines 1-5). Schoetensack et al. teach component (s) includes any one or combination of orally-effective anti-coagulants or anti-clotting agents (col. 3, lines 54-58). Schoetensack et al. teach the compositions have outstanding biological properties. The compositions are useful to combat and control harmful rodents, such as rats and field mice (col. 11, lines 1-12). The combination of active substances is useful as a rodenticide; it is supplied once or several times at suitable locations accessible to rodents for which it is intended. It is so provided in any ingestible form, including separate compositions or applied to or admixed with bait (col. 11, lines 20-26). Schoetensack et al. teach many of the subject compositions become effective only after repeated consumption by a rodent (col. 11, lines 46-49). Schoetensack et al. teach the two components (a) and (b) are mixed with adjuvants or further processed to produce a bait. They can be applied to or admixed with food material for the animal to be poisoned or applied to a bait (col. 12, lines 46-55). 
Difference between the prior art and the claims 
(MPEP 2141.02)

Schoetensack et al. do not specifically disclose the anti-coagulant is a factor Xa inhibitor, specifically betrixaban and the antagonist of the ADP receptor P2Y12 comprises prasugrel. It is for this reason Scarborough et al. and Koike et al. are added as secondary references.
Scarborough et al. teach compounds useful for treating thrombosis and disorders of the blood coagulation (page 13, lines1-9). Scarborough et al. teach the derivatives have activity against mammalian factor Xa (Abstract). Scarborough et al. teach suitable compound of formula VI include 
    PNG
    media_image1.png
    145
    157
    media_image1.png
    Greyscale
. This compound is betrixaban (page 61, line 3; page 178, Example 53 and page 301, claim 14). Scarborough et al. teach the compounds teach the compounds are coadministered along with other compounds such as platelet aggregation inhibitors (page 140, lines 6-10). Scarborough et al. teach the compounds are utilized in rats (page 140, line 17; page 149, lines 26-28). Scarborough et al. teach the compounds are administered orally in an effective amount within the dosage range of 1 to 20 mg/kg on a regimen in a single or 2 to 4 divided daily doses (page 143, lines 20-23; page 148, lines 23-27).    
Koike et al. teach compounds of formula (I): 
    PNG
    media_image2.png
    90
    204
    media_image2.png
    Greyscale
that have the ability to inhibit blood platelet aggregation and can be used for treatment of thrombosis and embolisms (Abstract). Koike et al. teach compound 190-2-Acetoxy-5-(α-cyclopropylcarbonyl-2-fluorobenzyl)-4,5,6,7-tetrahydrothieno[3,2-c]pyridine, which is prasugrel (col. 21, lines 52-54; col. 51, Example 23, lines 1-43). Koike et al. teach a test for the inhibition of Blood Platelet Aggregation on female rats (col. 40, lines 6-60). Koike et al. teach the compounds are administered orally (col. 40, lines 65-66). Koike et al. teach the in the case of oral administration, the dose is from 10 to 500 mg. The compound is administered in single or divided doses, e.g. from 1 to 3 times a day (col. 41, lines 1-12). 
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 It would have been obvious to one of ordinary skill in the before the effective filing date of the invention to combine the teachings of Schoetensack et al., Scarborough et al., and Koike et al. and use a factor Xa inhibitor, such as betrixaban and a ADP receptor P2Y12, such as prasugrel, in the compositions. Schoetensack et al. teach compositions with two essential components: a) active substance which, upon ingestion (oral administration), inhibits blood clotting in or prolongs clotting time for mammals, e.g. rodents, such as rats and mice, and b) active substance which produces hemorrhagic lesions in the alimentary canal, e.g. the stomach and/or gut, of mammals, particularly rodents, by which it has been ingested. Schoetensack et al. teach that component (a) includes any one or combination of orally effective anti-coagulants or anti-clotting agent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use the two currently claimed components, betrixaban, a known anti-clotting agent, and prasugrel, a known blood platelet aggregation inhibitor, as evidenced by the teachings of Scarborough et al. and Koike et al., respectively, as component (a) and component (b) in the compositions taught by Schoetensack et al. Scarborough et al. teach that betrixaban is a factor Xa inhibitor. Scarborough et al. teach the factor Xa inhibitors are coadministered along with other compounds, such as, platelet aggregation inhibitors. Koike et al. teach compound 190-2-Acetoxy-5-(α-cyclopropylcarbonyl-2-fluorobenzyl)-4,5,6,7-tetrahydrothieno[3,2-c]pyridine, which is prasugrel, inhibit blood platelet aggregation and can be used for treatment of thrombosis and embolisms.
Based on these teachings one of ordinary skill in the art would have been motivated to try two known anticoagulation medicaments in the compositions taught by Schoetensack et al. as a rodenticide. As such, one of ordinary skill in the art would have been motivated to use a known anti-coagulant/anti-clotting agent combined with other anti-coagulants and antiplatelet agents with a reasonable expectation of success. As can be seen from the teaching of Schoetensack et al. many of the anti-coagulants taught to be used in the composition are known anti-coagulants, such as coumarin, and known components that induce hemorrhagic lesions in the alimentary canal. As such, one of ordinary skill in the art would have been motivated to use the claimed components in combination and thus are capable of being used as rodenticides. 
As such, the skilled artisan would have been motivated to use betrixaban as the factor Xa inhibitor and prasugrel as the platelet aggregation inhibitor with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the claim limitations of the rodent bait comprising 8 g of the betrixaban per kg of the rodent food and about 100 mg of the prasugrel per kg of the rodent food, Scarborough et al. teach the compounds, including betrixaban, are administered orally in an effective amount within the dosage range of 1 to 20 mg/kg on a regimen in a single or 2 to 4 divided daily doses. Koike et al. teach the in the case of oral administration, the dose of prasugrel is from 10 to 500 mg. The compound is administered in single or divided doses, e.g. from 1 to 3 times a day. Based on these teachings, one of ordinary skill in the art would have been motivated to experiment with known dosages of the components to determine the result effective amounts needed to provide the rodenticidal effect. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited reference.

Response to Arguments
Applicant's arguments filed August 19, 2021 have been fully considered but they are not persuasive. Applicant argues the combination of prior art is improper because the Office Action relies on information gleaned soley from Applicant’s specification. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the method and bait of Schoetensack must include the essential features of (a) a blood-clot inhibitor and (b) a hemorrhagic-lesion-producer. Applicant argues that neither of the claimed materials are disclosed by Schoetensack. Applicant argues that the teachings of Schoetensack, therefore, do not envision the claimed antagonist of ADP receptor P2Y12. 
In response to Applicant’s argument, Schoetensack et al. teach compositions are provided with two essential components: a) active substance which, upon ingestion (oral administration), inhibits blood clotting in or prolongs clotting time for mammals, e.g. rodents, such as rats and mice, and b) active substance which produces hemorrhagic lesions in the alimentary canal, e.g. the stomach and/or gut, of mammals, particularly rodents, by which it has been ingested. Schoetensack et al. teach specifically teach component (b) induces or produces hemorrhagic lesions in the alimentary canal (col. 1, lines 46-48; col.3, lines 2-3). Schoetensack et al. teach acidic compounds include carboxylic acids (col. 6, lines 54-56). Preferred aromatic carboxylic acid compounds (b) are compounds which comprise 9 to 25 carbon atoms, including arylacetic acid (col. 7, lines 18-20; lines 30-31). Prasugrel ([5-[2-cyclopropyl-1-(2-fluorophenyl)-2-oxoethyl]-6,7-dihydro-4H-thieno[3,2-c]pyridin-2-yl] acetate), which is currently claimed, and taught by the secondary reference, Koike et al., is a carboxylic acid compound that comprises 20 carbon atoms, C20H21ClFNO3S, which falls within the 9 to 25 carbon range taught by Schoetensack et al. One of ordinary skill in the art would have found it obvious that prasugrel is an acidic compound that is particularly noteworthy. In addition, as evidenced by the Serebruany Abstract and in response to Applicant’s argument regarding active substance which produces hemorrhagic lesions in the alimentary canal, prasugrel unquestionably caused more bleeding from the GI tract and GI malignancies than clopidogrel (Entire Abstract). Therefore, it would have been obvious to one of ordinary skill in the art that prasugrel is a carboxylic acid that causes hemorrhagic stomach and/or gut lesions, as taught by Schoetensack et al. 
Applicant argues that the teachings of Scarborough and Koike are not directed to “combatting a rodent.” In contrast, the teachings of Scarborough are directed to therapeutically treating a mammal. In response to Applicant’s argument, Scarborough and Koike were added to provide motivation to use betrixaban and prasugrel as components (a) and components (b) in the compositions taught by Schoetensack et al. Schoetensack et al. teach compositions with two essential components: a) active substance which, upon ingestion (oral administration), inhibits blood clotting in or prolongs clotting time for mammals, e.g. rodents, such as rats and mice, and b) active substance which produces hemorrhagic lesions in the alimentary canal, e.g. the stomach and/or gut, of mammals, particularly rodents, by which it has been ingested. Schoetensack et al. teach that component (a) includes any one or combination of orally effective anti-coagulants or anti-clotting agent. One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use the two currently claimed components, betrixaban, a known anti-clotting agent, and prasugrel, a known blood platelet aggregation inhibitor, as evidenced by the teachings of Scarborough et al. and Koike et al., respectively, as component (a) and component (b) in the compositions taught by Schoetensack et al. Scarborough et al. teach that betrixaban is a factor Xa inhibitor. Scarborough et al. teach the factor Xa inhibitors are coadministered along with other compounds, such as, platelet aggregation inhibitors. Koike et al. teach compound 190-2-Acetoxy-5-(α-cyclopropylcarbonyl-2-fluorobenzyl)-4,5,6,7-tetrahydrothieno[3,2-c]pyridine, which is prasugrel, inhibit blood platelet aggregation and can be used for treatment of thrombosis and embolisms.
Applicant argues as disclosed in paragraph [0112] of the published application, the claimed invention is directed to inhibiting blood coagulation. Applicant argues that there is no teaching or suggestion in the prior art of a rodenticide that includes a material that targets the prevention of platelet adhesion. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inhibiting blood coagulation and prevention of platelet adhesion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claims are directed to a method of combatting a rodent, the method comprising administering to the rodent a rodenticide comprising at least a factor Xa inhibitor and an antagonist of the ADP receptor P2Y12, as claimed. Applicant also claims a harmful rodent bait comprising at least a factor Xa inhibitor and an antagonists of the ADP receptor P2Y12, as claimed. The claims are not directed to inhibiting blood coagulation and prevention of platelet adhesion. However, Schoetensack et al. teach that component (a) includes any one or combination of orally effective anti-coagulants or anti-clotting agent, which would have been obvious to one of ordinary skill in the art that the compositions taught by Schoetensack et al. inhibit blood coagulation and prevent platelet adhesion. 
Applicant argues that the dosage of the compounds within the baits are such that a single accidental ingestion does not lead to death in humans or even other mammals. In response to Applicant’s argument, there is no specific dosage amount claimed in the claims of record. Claim 25 of the instant is directed to a harmful rodent bait according to claim 22, wherein the rodent bait comprises a combined concentration of the betrixaban and the prasugrel that is nonlethal to human when ingested. However, the claims do not indicate what the nonlethal dosage to humans is when ingested. In addition, Schoetensack et al. teach that by providing the rodenticide in pellet form, each pellet having a core [containing the combination of active components (a) and (b)] in a casing which is soluble in intestinal juice, but is not soluble in gastric juice. When a person or a domestic animal ingests the pellet, the outermost layer dissolves in gastric juice and the emetic performs it function to induce vomiting. See col. 2, lines 51-63. Therefore, it would have been obvious to one of ordinary skill in the art that even though the dosage will cause vomiting it is nonlethal. 
The examiner maintains that independent claims 1 and 9 are directed to the factor Xa inhibitor being limited to a compound of the formula or a salt or hydrate thereof: 
    PNG
    media_image3.png
    126
    276
    media_image3.png
    Greyscale
 and an antagonist of the ADP receptor P2Y12 is a selected from (i) 
    PNG
    media_image4.png
    108
    217
    media_image4.png
    Greyscale
, (ii) 
    PNG
    media_image5.png
    109
    214
    media_image5.png
    Greyscale
 or (iii) 
    PNG
    media_image6.png
    103
    237
    media_image6.png
    Greyscale
. 

The examiner notes that the data from the Declaration filed March 2, 2020 is not commensurate in scope with the claimed invention. While the claims have been amended to the selection of the components being 2 components, the data provided in the Declaration is not commensurate in scope with the claimed invention. The data presented in the Declaration purportedly demonstrates a mixture of four different anticoagulant and antiplatelet agents, acetylsalicylic acid, betrixaban, ketoconazole, and prasugrel, was tested on wild born Norway rats. Applicant purports the mixture of acetylsalicylic acid (Platelet inhibitor), betrixaban (FXa-inhibitor), ketoconazole (P-gp inhibitor) and prasugrel (Platelet Inhibitor) increased mortality compared to the compounds alone. The data submitted is not for a composition comprising 2 components. The data comprises a mixture of 4 components. 
It cannot be determined if a mixture of four (4) compounds, acetylsalicylic acid (Platelet inhibitor), betrixaban (FXa-inhibitor), ketoconazole (P-gp inhibitor) and prasugrel (Platelet Inhibitor), is representative of the response that would be obtained for the combination of betrixaban (FXa inhibitor) and prasugrel (Platelet inhibitor). In addition, it cannot be determined if any concentration of the combinations, as claimed in claims 1 and 9 will demonstrate the same results seen with 8.0 g/kg of betrixaban maleate, 100.0 g/kg of prasugrel, 1.0 g/kg of ASA and 1.0 g/kg of ketoconazole. Declarant has not provided objective evidence and probative evidence that the factor Xa inhibitors and the antagonists of the ADP receptor P2Y12, as claimed, when administered to a rodent provides unexpected advantages, as compared to the prior art or conventional rodenticides, as asserted. Applicant has clearly not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
None of the claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616         

/JOHN PAK/Primary Examiner, Art Unit 1699